July 31, 1911. The opinion of the Court was delivered by
This appeal is from an order granting a nonsuit in an action for malicious prosecution. Respondent's contention that the order is not appealable is untenable. Bowen v. Johnson, 87 S.C. 264. The affidavit upon which the warrant was issued states nothing more than that, at the time and place mentioned, "Lewis Segusky did dispose of property under lien and removing same, all of which is contrary to the form of statute." The warrant is as follows: "Arrest and bring before me Lewis Segusky under lien charged with disposing property and the witnesses for the State herein named." The warrant states no crime, and, therefore, cannot support an action for malicious prosecution.Whaley v. Lawton, 57 S.C. 256, 35 S.E. 558;Aiken v. Cotton Mills, 85 S.C. 180, 67 S.E. 166. InWhaley v. Lawton, the Court said: "A mere sale or disposal of personal property covered by a lien is not sufficient to constitute a criminal offense, but it must be accompanied by a failure to pay the debt secured by the lien, or a failure to deposit with the clerk the amount of such debt within ten days."
Affirmed.